Citation Nr: 1033222	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  07-06 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a disability manifested 
by hair loss.

2.  Entitlement to service connection for a disability manifested 
by diarrhea.

3.  Entitlement to service connection for a disability manifested 
by dizziness.

4.  Entitlement to service connection for an ear disability 
(characterized as sore and/or ringing ears).

5.  Entitlement to service connection for a right shoulder 
disability.

6.   Entitlement to service connection for a disability 
manifested by chest pain.

7.  Entitlement to service connection for a right hand 
disability.

8.  Entitlement to service connection for a back disability.

9.  Entitlement to service connection for chloracne.


REPRESENTATION

Appellant represented by:	California Department of  
Veterans Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to August 1968.  

These claims come before the Board of Veterans' Appeals (Board) 
on appeal of a September 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  The Reno, Nevada RO certified these claims to the 
Board for appellate review.

Unfortunately, further development of the evidence is required 
before the Board can adjudicate the Veteran's claims of 
entitlement to service connection for an ear disability 
(characterized as sore and/or ringing ears), a disability 
manifested by dizziness, and a back disability.  Accordingly, 
these claims are being remanded to the RO via the Appeals 
Management Center (AMC).  VA will notify the Veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  There is no competent diagnosis of a disability manifested by 
hair loss which could be attributed to active service.                      

2.  There is no competent diagnosis of a disability manifested by 
diarrhea which could be attributed to active service.                      

3.  There is no competent diagnosis of a right shoulder 
disability which could be attributed to active service.                      

4.  There is no competent diagnosis of a disability manifested by 
chest pain which could be attributed to active service.                      

5.  There is no competent diagnosis of a right hand disability 
which could be attributed to active service.                      

6.  There is no competent diagnosis of chloracne which could be 
attributed to active service.                      


CONCLUSIONS OF LAW

1.  A disability manifested by hair loss was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.306, 3.307, 
3.309 (2009).

2.  A disability manifested by diarrhea was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.306, 3.307, 
3.309 (2009).

3.  A right shoulder disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.306, 3.307, 3.309 
(2009).

4.  A disability manifested by chest pain was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.306, 3.307, 
3.309 (2009).

5.  A right hand disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.306, 3.307, 3.309 
(2009).

6.  Chloracne was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 
3.102, 3.159, 3.301, 3.303, 3.304, 3.306, 3.307, 3.309 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

In letters issued in May and June 2004, April and July 2005, and 
in January 2008, VA notified the appellant of the information and 
evidence needed to substantiate and complete his claims, 
including what part of that evidence he was to provide and what 
part VA would attempt to obtain for him.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This letter informed the appellant to 
submit medical evidence relating the claimed disabilities to 
active service and noted other types of evidence the Veteran 
could submit in support of his claims.  The Veteran also was 
informed of when and where to send the evidence.  After 
consideration of the contents of these letters, the Board finds 
that VA has satisfied substantially the requirement that the 
Veteran be advised to submit any additional information in 
support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

As will be explained below in greater detail, the evidence does 
not support granting service connection for a disability 
manifested by hair loss, a disability manifested by diarrhea, a 
right shoulder disability, a disability manifested by chest pain, 
a right hand disability, or for chloracne.  Thus, any failure to 
develop these claims under the VCAA cannot be considered 
prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The claimant also has had the opportunity 
to submit additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection 
claim was provided in the January 2008 VCAA notice letter, as is 
now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

With respect to the timing of the notice, the Board points out 
that the Veterans Court held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Here, notice as to what is required to substantiate 
a claim of service connection was provided in  May and June 2004 
and in April and July 2005; because all of this notice was 
received prior to the currently appealed rating decision in 
September 2005, it was timely.  Because the appellant's claims of 
service connection for a disability manifested by hair loss, a 
disability manifested by diarrhea, a right shoulder disability, a 
disability manifested by chest pain, a right hand disability, and 
for chloracne are being denied in this decision, any question as 
to the appropriate disability rating or effective date is moot.  
See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him the opportunity to give testimony before the RO and the 
Board, although he declined to do so.  It appears that all known 
and available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; the 
Veteran has not contended otherwise.  

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's act of service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Veteran also has been provided with VA examinations which 
address the contended causal relationship between the claimed 
disabilities and active service.  There is no competent evidence, 
other than the Veteran's statements, which indicates that the 
claimed disabilities may be associated with service.  The Veteran 
is not competent to testify as to etiology of any of the 
disabilities addressed in this decision as they require medical 
expertise to diagnose.  In summary, VA has done everything 
reasonably possible to notify and to assist the Veteran and no 
further action is necessary to meet the requirements of the VCAA.

The Veteran contends that he incurred a disability manifested by 
hair loss, a disability manifested by diarrhea, a right shoulder 
disability, a disability manifested by chest pain, a right hand 
disability, and chloracne during active service.  He 
alternatively contends that he experiences current disability due 
to a disability manifested by hair loss, a disability manifested 
by diarrhea, a right shoulder disability, a disability manifested 
by chest pain, a right hand disability, and chloracne which is 
attributable to active service.  

A Veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
diseases will be presumed to have been incurred or aggravated in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption is rebuttable by probative 
evidence to the contrary.

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

A Veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during such 
service to an herbicide agent (i.e., Agent Orange).  38 C.F.R. § 
3.307(a).  Furthermore, the diseases listed at 38 C.F.R. § 
3.309(e) shall, in turn, be presumptively service connected if 
this requirement is met, even though there is no record of such 
disease during service.  They are:  chloracne or other acneform 
diseases consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea), and 
soft-tissue sarcomas.  38 C.F.R. § 3.309(e).  The Board notes 
additionally that, as a result of amendments to 38 C.F.R. § 
3.309(e), Type-II Diabetes Mellitus was added to the list of 
diseases for which presumptive service connection can be 
established.  The change was effective July 9, 2001.  See 66 Fed. 
Reg. 23166, 23169 (May 8, 2001).

A presumption of service connection based on exposure to 
herbicides is not warranted, however, for any condition for which 
the Secretary of VA has not specifically determined a presumption 
of service connection is warranted.  See Notice, 64 Fed. Reg. 
59232-59243 (1999).

Notwithstanding the foregoing, the United States Court of Appeals 
for the Federal Circuit has determined that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984), does not preclude establishing entitlement to 
service connection with proof of actual direct causation.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  Reasonable doubt is one which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against 
the Veteran's claims of entitlement to service connection for 
hair loss, diarrhea, a right shoulder disability, chest pain, a 
right hand disability, and chloracne.  The Veteran has not been 
diagnosed as having any of these claimed disabilities.  In this 
regard, the Board points out that the Veteran's service treatment 
records do not show any complaints or diagnoses of hair loss, 
diarrhea, a right shoulder disability, chest pain, a right hand 
disability, and chloracne.  The Board acknowledges that the 
Veteran was treated for a granuloma annular lesion of the right 
hand in October 1967, but this was acute and resolved with 
treatment.  Moreover, his separation physical examination was 
negative for any of the claimed disabilities.  See 38 C.F.R. 
§ 3.303(a).  Post-service VA and private treatment records also 
are negative for evidence of treatment for or diagnoses of hair 
loss, diarrhea, a right shoulder disability, chest pain, a right 
hand disability, and chloracne.  The Veteran's post-service 
treatment records indicate that he repeatedly denied any bowel 
complaints, skin complaints, and chest pain.  There are no 
complaints related to hair loss, his right shoulder, or his right 
hand in these records.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) (holding that a Veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between such Veteran's service and the disability).

More significantly, the Veteran was afforded a VA examination in 
March 2009 which found that the Veteran did not have a skin 
disability, including chloracne.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (stating that "Congress specifically 
limits entitlement to service-connected disease or injury to 
cases where such incidents have resulted in a disability.").   
Thus, there currently is no persuasive medical nexus evidence of 
record indicating the Veteran developed hair loss, diarrhea, a 
right shoulder disability, chest pain, a right hand disability, 
and chloracne during or as a result of his service in the 
military.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) 
(holding that, in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility and probative value of proffered evidence in the 
context of the record as a whole).  

The Board observes that medical evidence generally is required to 
establish a medical diagnosis or to address questions of medical 
causation.  Lay assertions of medical status do not constitute 
competent medical evidence for these purposes.  Bostain v. West, 
11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  Nevertheless, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  See 38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  The 
Veteran has not shown, however, that he has the expertise 
required to diagnose hair loss, diarrhea, a right shoulder 
disability, chest pain, a right hand disability, and chloracne.  
Nor is the Veteran competent to offer an opinion regarding any 
causal relationship between any of these claimed disabilities and 
active service.  While the Veteran's contentions have been 
considered carefully, these contentions are outweighed by the 
medical evidence of record showing that the Veteran currently 
does not have hair loss, diarrhea, a right shoulder disability, 
chest pain, a right hand disability, and chloracne which could be 
attributed to active service.

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a disability manifested by 
hair loss is denied.

Entitlement to service connection for a disability manifested by 
diarrhea is denied.

Entitlement to service connection for a right shoulder disability 
is denied.

Entitlement to service connection for a disability manifested by 
chest pain is denied.

Entitlement to service connection for a right hand disability is 
denied.

Entitlement to service connection for chloracne is denied.


REMAND

The Board notes that the Veteran has not yet been afforded VA 
examinations regarding his claims for service connection for 
dizziness, an ear disability (characterized as sore and/or 
ringing ears), and back disability.  The Veteran contends that he 
was injured during service, or in the alternative, even absent an 
acute event or injury during service, these disabilities are 
related to active service.  VA and private medical records 
indicate continuity of symptomatology for these claimed 
disabilities in the years following active service.  The Board 
notes that the medical evidence is unclear whether the Veteran's 
claimed disabilities are related causally or etiologically to 
active service.  

In particular, the Board notes that service connection is in 
effect for PTSD and combat exposure has been conceded.   See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curium, 
78 F.3d 604 (Fed. Cir. 1996)(table).  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d) (stating that, if a Veteran engaged in 
combat with the enemy while in active service, the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in such service 
satisfactory lay or other evidence of service incurrence, if the 
lay or other evidence is consistent with the circumstances, 
conditions, or hardships of such service).  Service incurrence 
may be found even though there are no official records of such 
incurrence in service, and every reasonable doubt shall be 
resolved in favor of the Veteran.  Section 1154(b), however, 
pertains to what happened while the Veteran was in service and 
not the questions of current disability or of a nexus between the 
current disability and what happened in service.

VA must make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Such 
assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  

VA adjudicators may consider only independent medical evidence to 
support their findings.  They may not rely on their own 
unsubstantiated medical conclusions.  If the medical evidence of 
record is insufficient, VA always is free to supplement the 
record by seeking an advisory opinion or ordering a medical 
examination to support its ultimate conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).   Additional clinical 
assessment and medical opinion is necessary to adequately address 
the Veteran's claims for service connection for dizziness, an ear 
disability (characterized as sore and/or ringing ears), and for a 
back disability.  Thus, the Board finds that, on remand, the 
Veteran should be afforded additional VA examinations which 
address the nature and etiology of these claimed disabilities.  
See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

The RO/AMC also should attempt to obtain the Veteran's up-to-date 
VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service 
representative and request that they 
identify all VA and non-VA clinicians who 
have treated him for dizziness, an ear 
disability, and for a back disability since 
his service separation.  Obtain all VA 
treatment records that have not been 
obtained already.  Once signed releases are 
obtained from the Veteran, obtain any 
private treatment records that have not 
been obtained already.  A copy of any 
response, to include a negative reply and 
any records obtained, should be included in 
the claims file.

2.  Then, schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his dizziness (diagnosed as 
positional vertigo).  The claims file 
should be provided to the examiner(s) 
for review.  Based on a review of the 
claims file and physical examination of the 
Veteran, the examiner(s) is asked to opine 
whether it is at least as likely as not 
(i.e., 50 percent or greater probability) 
that dizziness (diagnosed as positional 
vertigo), if diagnosed, is related to the 
Veteran's active service.  A complete 
rationale should be provided for any 
opinion(s) expressed.

3.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his ear disability 
(characterized as sore and/or ringing 
ears).  The claims file should be 
provided to the examiner(s) for review.  
Based on a review of the claims file and 
physical examination of the Veteran, the 
examiner(s) is asked to opine whether it is 
at least as likely as not (i.e., 50 percent 
or greater probability) that an ear 
disability, if diagnosed, is related to 
the Veteran's active service.  A complete 
rationale should be provided for any 
opinion(s) expressed.  

4.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his back disability.  The 
claims file should be provided to the 
examiner(s) for review.  Based on a 
review of the claims file and physical 
examination of the Veteran, the examiner(s) 
is asked to identify all back disabilities 
currently experienced by the Veteran, if 
possible.  The examiner(s) also is asked to 
opine whether it is at least as likely as 
not (i.e., 50 percent or greater 
probability) that a back disability, if 
diagnosed, is related to the Veteran's 
active service.  A complete rationale 
should be provided for any opinion(s) 
expressed.  

5.  Thereafter, readjudicate the Veteran's 
claim of service connection for dizziness, 
an ear disability (characterized as sore 
and/or ringing ears), and for a back 
disability.  If the benefits sought on 
appeal remains denied, the Veteran and his 
service representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


